Judgment and order dated June 11, 1958, reversed on the law and facts, and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict of the jury is against the weight of the evidence. Appeal from two orders dated August 4, 1958, dismissed as academic. All concur. (Appeal from a judgment of Livingston Trial Term for defendant for no cause of action, in an automobile negligence action. The order denied a motion for a new trial. Also appeal from two orders of Monroe Special Term each denying plaintiff’s motion for a new trial pursuant to section 522 of the Civil Practice Act.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.